Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 5-11, and 15-22 are presented for examination.
Claims 1, 11 and 21-22 are amended. 
Claims 2-4 and 12-14 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jimmy Cheng on February 22, 2021.
The application has been amended as follows:
Claims 1, 11 and 21-22 have been amended.
In particular,
Claim 1 has been amended as follows:
1. (Currently Amended)  A method for wireless communications by a user equipment (UE), comprising:
	determining, while communicating in a serving cell, information regarding one or more transmission deployment mode parameters comprising a number of transmit antennas of at least one neighbor cell, without assistance associated with the one or more transmission deployment mode parameters from the serving cell, wherein the determining comprises:
inferring the number of transmit antennas used by the at least one neighbor cell by evaluating different hypotheses corresponding to different numbers of transmit antennas, and 
selecting one of the different hypotheses with a higher narrowband reference signal receive power (NRSRP) than another based on the inferring the number of transmit antennas used by the at least one neighbor cell; and
	performing a neighbor cell search with measurement of NRSRP based on the determined information regarding the one or more transmission deployment mode parameters.


Claim 11 has been amended as follows:
11. 	(Currently Amended)  An apparatus for wireless communications by a user equipment (UE), comprising:
	means for determining, while communicating in a serving cell, information regarding one or more transmission deployment mode parameters comprising a number of transmit antennas of at least one neighbor cell, without assistance associated with the one or more transmission deployment mode parameters from the serving cell, wherein the means for determining comprises:
means for inferring the number of transmit antennas used by the at least one neighbor cell by evaluating different hypotheses corresponding to different numbers of transmit antennas, and 
based on the inferring the number of transmit antennas used by the at least one neighbor cell; and
	means for performing a neighbor cell search with measurement of NRSRP based on the determined information regarding the one or more transmission deployment mode parameters.

Claim 21 has been amended as follows:
21. 	(Currently Amended)  An apparatus for wireless communication by a user equipment (UE), comprising:
at least one processor; and 
	memory coupled to the at least one processor, the memory comprising instructions executable by the at least one processor to cause the UE to:
determine, while communicating in a serving cell, information regarding one or more transmission deployment mode parameters comprising a number of transmit antennas of at least one neighbor cell, without assistance associated with the one or more transmission deployment mode parameters from the serving cell, wherein the instructions executable by the at least one processor to cause the UE to determine comprises instructions executable by the at least one processor to cause the UE to:
infer the number of transmit antennas used by the at least one neighbor cell by evaluating different hypotheses corresponding to different numbers of transmit antennas, and 
select one of the different hypotheses with a higher narrowband reference signal receive power (NRSRP) than another based on the inferring the number of transmit antennas used by the at least one neighbor cell; and
perform a neighbor cell search with measurement of NRSRP based on the determined information regarding the one or more transmission deployment mode parameters.



Claim 22 has been amended as follows:
22. 	(Currently Amended)  A non-transitory computer readable medium for wireless communication by a user equipment (UE) having instructions stored thereon, the instructions executable by at least one processor to cause the UE to:
determine, while communicating in a serving cell, information regarding one or more transmission deployment mode parameters comprising a number of transmit antennas of at least one neighbor cell, without assistance associated with the one or more transmission deployment mode parameters from the serving cell, wherein the instructions executable by the at least one processor to cause the UE to determine comprises instructions executable by the at least one processor to cause the UE to:
infer the number of transmit antennas used by the at least one neighbor cell by evaluating different hypotheses corresponding to different numbers of transmit antennas, and 
select one of the different hypotheses with a higher narrowband reference signal receive power (NRSRP) than another based on the inferring the number of transmit antennas used by the at least one neighbor cell; and
	perform a neighbor cell search with measurement of NRSRP based on the determined information regarding the one or more transmission deployment mode parameters.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 9 paragraphs 5 – page 14, filed February 8, 2021, with respect to claims 1, 5-11, and 15-22 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1, 5-11, and 15-22 have been withdrawn.

Allowable Subject Matter
Claim(s) 1, 5-11, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5-11, and 15-22 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 11 and 21-22 … one or more transmission deployment mode parameters comprising a number of transmit antennas of at least one neighbor cell, without assistance associated with the one or more transmission deployment mode parameters from the serving cell, wherein the determining comprises: inferring the number of transmit antennas used by the at least one neighbor cell by evaluating different hypotheses corresponding to different numbers of transmit antennas, and 
selecting one of the different hypotheses with a higher narrowband reference signal receive power (NRSRP) than another based on the inferring the number of transmit antennas used by the at least one neighbor cell; and 	performing a neighbor cell search with measurement of NRSRP based on the determined information regarding the one or more transmission deployment mode parameters… and in combination with other limitations recited as specified in claims 1, 11, and 21-22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Beale et al. (US Pub. No.: 2018/0376484) discloses a communications device configured to transmit/receive signals to/from an infrastructure equipment of a mobile communications network includes a receiver, a transmitter, and a controller. The communications device is configured to: receive from a mobile communications network an indication listing narrowband carriers provided by one or more infrastructure equipment forming one or more cells of the mobile communications network, and an indication of type of the narrowband carriers; to measure a strength of signals received from each of the narrowband carriers, to select one of the narrowband carriers based on the type and a value of the measured strength of the signals received from the narrowband carriers, and to transmit signals to the infrastructure equipment providing the selected narrowband carrier to inform the mobile communications network that the communications device can receive data from the mobile communications network via the selected narrowband carrier to reduce an uplink transmission.
Hwang et al (US Pub. No.: 2019/0246371) discloses a method whereby a wireless device performs position measurement. The method may comprise the step of receiving information including settings for a narrowband positioning reference signal (NPRS). The information may include a list of carriers for the NPRS. The list of carriers may indicate physical resource 
Nader et al (US Pub. No.: 2019/0150151) discloses a network entity, wireless radio device, a method of controlling a network entity and a method of controlling a wireless radio device. The network entity is operative to control a first carrier arranged to serve at least a first group of wireless radio devices and a second carrier arranged to serve at least a second group of wireless radio devices. The first carrier is further arranged, when a wireless radio device belonging to a first group of wireless radio devices connects to the first carrier, to transfer the wireless radio device to the second carrier, and the network entity is arranged, when the wireless radio device is transferred, to indicate to the wireless radio device that the second carrier is configured to serve as a carrier for other wireless radio devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469